                                                                                 Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION




COREY TURNEY,

      Plaintiff,

v.                                                            4:19cv18–WS/MJF

TARLOS THOMAS, et al.,

      Defendants.



                               ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 16 docketed July 15, 2019. The magistrate judge recommends that the

plaintiff's complaint and this case be dismissed pursuant to 28 U.S.C. § 1915(g),

based on the plaintiff's failure to disclose his prior litigation history. The plaintiff

has filed objections (ECF No. 17) to the magistrate judge’s report and

recommendation.

      Having reviewed the record in light of the plaintiff’s objections, this court

has determined that the magistrate judge’s report and recommendation is due to be

adopted. Accordingly, it is ORDERED:
                                                                           Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 16 is

ADOPTED and incorporated into this order by reference.

      2. The plaintiff’s complaint and this action are DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915(g).

      3. The clerk shall enter judgment stating: “All claims are dismissed without

prejudice.”

      DONE AND ORDERED this             8th     day of    August     , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
